UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): August 22, 2007 EXPRESS SCRIPTS, INC. (Exact Name of Registrant as Specified in its Charter) DELAWARE 0-20199 43-1420563 (State or Other Jurisdiction of Incorporation or Organization (Commission File Number) (I.R.S. Employer Identification No.) One Express Way, St. Louis, MO (Address of Principal Executive Offices) 63121 (Zip Code) Registrant’s telephone number including area code: 314-996-0900 No change since last report (Former Name or Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item7.01 RegulationFD Disclosure On August 22, 2007, Thomas M. Boudreau, Senior Vice President, Chief Legal Officer and Secretary of Express Scripts, Inc. (the "Company"), adopted a prearranged trading plan under Rule 10b5-1 of the Securities and Exchange Act of 1934.
